        CASE 0:19-cr-00091-SRN Document 75 Filed 08/24/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  File No. 19-CR-91 (SRN)

                   Plaintiff,
                                                                     ORDER
 v.

 Nicholas Scott Campbell,

                 Defendant.


Katharine T. Buzicky and Craig R. Baune, United States Attorney’s Office, 300 South
Fourth Street, Ste. 600, Minneapolis, MN 55415, for the Government

Keala C. Ede, Office of the Federal Defender, 300 S. 4th St., 107 U.S. Courthouse,
Minneapolis, MN 55415, for the Defendant


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on remand from the opinion of the Eighth Circuit Court

of Appeals in United States v. Campbell, __ F.3d __, No. 19-3226, 2020 WL 4814124 (8th

Cir. Aug. 19, 2020) (per curiam), and Defendant Nicholas Scott Campbell’s Motion for an

Extension of Time [Doc. No. 74].

       In its August 19, 2020 opinion, the Eighth Circuit found that the filing date of the

amended judgment in this case, September 26, 2019, did not trigger a new time for the filing

of Campbell’s appeal. Id. at *2. It found that the amended judgment did not disturb or revise

any legal rights and obligations, because it did not make a material change to the initial

judgment, filed on September 16, 2020. Id. at *2. Accordingly, the Eighth Circuit found that

Campbell’s appeal—filed 21 days after the September 16 original judgment—failed to
         CASE 0:19-cr-00091-SRN Document 75 Filed 08/24/20 Page 2 of 3




comply with the 14-day deadline for the filing of a criminal appeal set forth in Federal Rule

of Appellate Procedure 4(b)(1)(A)(i). Id. However, the court observed that under Federal

Rule of Appellate Procedure 4(b)(4), a district court may extend a defendant’s time for filing

a notice of appeal, upon a showing of excusable neglect or good cause. Id. Rather than

dismiss Campbell’s appeal, the Eighth Circuit remanded the matter to this Court to make a

finding as to whether excusable neglect applies. Id.

       The Court finds that Campbell’s untimely filing was caused by excusable neglect. The

filing delay of seven days was very brief and had limited impact, if any, on the judicial

proceedings, and granting Defendant’s motion will not prejudice the Government. See

Gibbons v. United States, 317 F.3d 852, 854 (8th Cir. 2003) (discussing factors for courts to

consider when making the equitable determination of whether a party’s neglect of a deadline

is excusable, which include the danger of prejudice to the nonmovant, the length of the delay

and its possible impact on the proceedings, the reason for the delay and whether it was in the

movant’s reasonable control, and whether the movant acted in good faith). Although the

reason for the delay was within Defendant’s reasonable control, Campbell believed in good

faith that the amended sentencing judgment constituted a significant revision of his legal

rights and obligations, and therefore, was a material change that would restart the appellate

filing deadline.   (See Def.’s Mem. Supp. Mot. for Extension at 13.) Under these

circumstances, the Court finds that pursuant to Federal Rule of Appellate Procedure 4(b)(4),

excusable neglect applies. Campbell’s time to file a notice of appeal thus extends for a period

not to exceed 30 days from the expiration of the 14-day period that Rule 4(b)(1)(A)(i)

establishes. Fed. R. App. P. 4(b)(4).

                                              2
       CASE 0:19-cr-00091-SRN Document 75 Filed 08/24/20 Page 3 of 3




      For all of the foregoing reasons, Defendant’s Motion for an Extension of Time [Doc.

No. 74] is GRANTED.




Dated: August 24, 2020                         s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                           3
